Exhibit 99.1 February 25, 2011 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES 2010 RESULTS Leucadia National Corporation (LUK – NYSE) today announced its operating results for the year ended December 31, 2010.On December 31, 2010, the Company recorded an adjustment that reduced the deferred tax valuation allowance and credited income tax expense by $1,157,100,000.The adjustment resulted from the Company’s conclusion that it is more likely than not that it will have future taxable income sufficient to realize that portion of the net deferred tax asset.Net income attributable to Leucadia National Corporation common shareholders was $1,939,312,000 (including the $1,157,100,000 adjustment to income tax expense) or $7.85 per diluted common share for the year ended December 31, 2010 compared to net income of $550,280,000 or $2.25 per diluted common share for the year ended December 31, 2009.Net income attributable to Leucadia National Corporation common shareholders for 2010 and 2009 also included income from discontinued operations, including gain on disposal of $51,149,000 or $.19 per diluted common share and $16,621,000 or $.07 per diluted common share, respectively. For more information on the Company’s results of operations for 2010, please see the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) For the Three Month For the Year Period Ended December 31, Ended December 31, (Unaudited) Revenues and other income $ Net securities gains (losses) $ $ ) $ $ ) Income (loss) from continuing operations before income taxes and income (losses) related to associated companies $ ) Income tax provision (benefit) ) ) Income (loss) from continuing operations before income (losses) related to associated companies ) Income (losses) related to associated companies, net of taxes ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, including gain on disposal, net of taxes ) Net income (loss) ) Net (income) loss attributable to the noncontrolling interest ) Net income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) $ $ Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations, including gain on disposal ) Net income (loss) $ $ ) $ $ Number of shares in calculation Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ Income (loss) from discontinued operations, including gain on disposal ) Net income (loss) $ $ ) $ $ Number of shares in calculation
